Citation Nr: 0609988	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-00 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee 
condition, as secondary to service-connected right knee 
disorder.

2.  Entitlement to service connection for a right ankle 
condition, as secondary to service-connected right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from June 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The February 2003 rating decision 
denied the claims, and the veteran perfected an appeal.

The veteran testified at a Travel Board hearing in September 
2005 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.  
At the hearing, the veteran requested that the record be held 
open for 90 days to submit additional medical evidence, to 
include a medical nexus opinion from a private provider.  The 
undersigned granted the request, but no subsequent opinion 
was provided.

In September 2005, the Board received VA treatment records 
from the veteran, for which he waived initial RO review and 
consideration.  In light of the veteran's waiver, the Board 
may properly consider the evidence in this decision.  See 
Disabled American Veterans, et al v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

At the hearing, the veteran submitted informal claims for 
entitlement to service connection for pes planus, and a 
bilateral ankle disorder as secondary to the pes planus.  
These issues have not been considered by the RO, and are 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of an issue not yet adjudicated by the RO).  



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the competent evidence of record 
does not show the left knee and right ankle disorders to have 
been caused or aggravated by service or a service-connected 
disability, nor was arthritis shown within one year of 
discharge from service.


CONCLUSIONS OF LAW

1.  The veteran's left knee condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2005).

2.  The veteran's left knee condition is not proximately due 
to, the result of, or aggravated by a service-connected right 
knee disability.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.310 (2005).

3.  The veteran's right ankle condition was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2005).

4.  The veteran's right ankle condition, is not proximately 
due to, the result of, or aggravated by his service-connected 
right knee disability.  38 U.S.C.A. §§ 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.

In this case, in an October 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that relates to the claims.

The veteran was also provided with a copy of the appealed 
rating decision, as well as the Statement of the Case (SOC).  
These documents provided him with notice of the law and 
governing regulations, including the criteria for 
establishing service connection on direct, presumptive, and 
secondary bases, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  In other words, a reasonable person 
could be expected to understand from the notice provided what 
was needed.  Accordingly, there is no further duty to notify, 
and no prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records, examination reports, and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; Mayfield, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his multiple contentions, 
including those raised at the September 2005 Travel Board 
hearing; service medical records; VA medical records dating 
from 1990 to 2006; and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§  3.307, 3.309 (2005).  

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

The veteran primarily contends that his left knee and right 
ankle conditions are the result of his service-connected 
right knee condition.  The medical evidence establishes 
current diagnoses of status post arthrotomy, chondromalacia, 
and synovitis of the left knee; and tarsal tunnel syndrome of 
the right ankle with tendosynovitis posterior tibial tendon.  

The evidence of record notes repeated complaints of left knee 
and right ankle complaints.  However, the salient question 
before the Board is whether the current conditions are 
related to service or to the veteran's service-connected 
right knee condition.  

At the outset, the Board notes that there is no evidence of 
arthritis in either joint in service or within one year 
following discharge from service; thus service connection on 
a presumptive basis is not warranted.  See 38 C.F.R. § 3.307, 
3.309.

With regard to the right ankle condition, the veteran's 
service medical records reveal no treatment, complaints, or 
findings related to the right ankle, nor does any of the 
medical evidence of record relate the current condition to 
active service.  Thus, service connection on a direct basis 
for this condition is not warranted.  See 38 C.F.R. § 3.303

With regard to the left knee condition, the Board notes that 
the August 2003 examiner stated that the veteran suffered an 
injury to his left knee playing basketball on June 23, 1978 
while in service.  However, review of his service medical 
records actually reveal that he injured his left side on that 
date, not his left knee.  The Board has considered the 
possibility of a recording error in that record, however a 
few months previously, the veteran had injured his right side 
playing basketball and actually had his ribs X-rayed at that 
time.  Thus, the Board finds that the entry listing left side 
is consistent with prior history and is not a misstatement.  

The Board does note that on July 28, 1978 he presented to 
battalion aid complaining of left leg pain of one day's 
duration and a lump on the side of his knee.  He was sent to 
the Troop Medical Clinic that same day, where he, in fact, 
complained of right knee pain.  Review of the other service 
medical records note extensive treatment for right knee pain 
during service.  No X-rays were ever taken of the left knee.  
Thus, the Board finds the statement from battalion aid to be 
an error in recording the leg actually involved, and finds 
the report from the Troop Medical Clinic to accurately 
reflect the complaint that day.  Such a conclusion is also 
consistent with the reporting error on August 22 (no year 
given), where the veteran complained of right knee pain, was 
examined for right knee pain, but the impression was 
recurrent left knee pain status post arthrotomy.  The veteran 
did not have any surgery in the left knee until many years 
after service.  Thus, the report clearly meant to refer to 
the right knee.  

In light of the above, the Board finds that the veteran did 
not actually suffer a left knee injury in service, and any 
reference to a "service-connected" left knee injury by the 
August 2003 VA examiner is erroneous.  Further, the evidence 
shows the veteran suffered an injury and meniscal tear to his 
left knee in December 2001 after stepping in a hole.  He 
subsequently underwent surgery for that knee in September 
2002.  

In the absence of evidence of a chronic left knee disorder in 
service, the preponderance of the evidence is against a 
finding of service connection on a direct basis.  

Turning to the primary contention of the veteran that his 
right ankle and left knee conditions are secondary to his 
service-connected right knee condition, the Board also finds 
that the preponderance of the evidence is against these 
claims.  

The veteran underwent VA examinations in October 2002 and 
August 2003.  The claims file was reviewed during the August 
2003 examination.  The examinations included a complete 
examination of the veteran and review of MRI and X-rays.  In 
an October 2003 addendum, the examiner opined that the 
veteran's right ankle condition was not at least as likely as 
not related to the service-connected right knee condition 
because the ankle symptoms are due to tarsal tunnel syndrome, 
which is a neurological disorder, as well as tendonitis.  The 
examiner further opined that the left knee condition was not 
at least as likely as not due to the service-connected right 
knee, because the findings on arthroscopy and MRI reflect the 
disorder is due to trauma.  As noted above, the veteran had 
no trauma to the left knee in service, but did suffer one 
falling in a hole in December 2001.  

The Board finds this opinion to be entitled to the greatest 
weight, as it was based upon complete examination of the 
veteran and review of the claims file.  See Struck v. Brown, 
9 Vet. App. 145, 152 (1996) (Board must account for the 
evidence which it finds to be persuasive or unpersuasive, and 
analyze the credibility and probative value of all material 
evidence submitted).
  
Conversely, a September 2005 treatment report notes the 
veteran's complaints of chronic pain in multiple joints.  The 
examiner stated that the chronic pain in the veteran's right 
knee and back have caused pain and injury to the right ankle, 
left ankle and left knee, due to the change in posture and 
ambulation, and that body stresses have been shifted to 
undamaged areas and with wear and tear have become  
overburdened.    

The Board finds this opinion to be entitled to less probative 
weight as there is no indication that the claims file or even 
other medical evidence was reviewed.  See Madden v. Gober, 
123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled 
to discount the weight, credibility, and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence).  Specifically, 
there is no mention of the MRI reports or X-ray reports of 
the left knee and right ankle, there is no diagnosis provided 
for these disorders in the treatment note, nor any mention of 
the December 2001 injury to the left knee, or the subsequent 
left knee injury from a motor vehicle accident, as noted in 
VA treatment records in 2005.  

For the reasons noted above, the Board finds that the 
preponderance of the evidence is against the claims for 
secondary service connection for the veteran's left knee and 
right ankle, and also for service connection on a direct and 
secondary basis.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to service connection for a left knee condition, 
to include as secondary to service-connected right knee 
disorder, is denied.

Entitlement to service connection for a right ankle 
condition, to include as secondary to service-connected right 
knee disorder, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


